DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 7/7/2021.
Claims 1-20 are pending. Claims 1, 11, and 18 are independent.

Response to Arguments
As a summary of the response, Examiner notes that applicant’s arguments in the remarks filed 7/7/2021 with respect to claims 1-10 and 18-20 are not persuasive as explained below. The corresponding rejections for claims 1-10 and 18-20 have therefore been maintained. Applicant’s well-reasoned arguments with respect to claims 11-17 are persuasive, and therefore, the previous rejections argued against have been withdrawn. However, a new ground of rejection has been made for claims 11-17 under 35 U.S.C. 103 as cited below. 

Regarding claim 1, Applicant argues Joshi does not teach, “receiving a list of monitored artifacts” as recited in the claim. Particularly, Joshi as cited identifies artifacts that are not being used, but does not teach receiving a list of monitored artifacts, which is highlighted by the further recitation within the claim of determination of whether the monitored artifacts are cached in the overlay. Joshi identifies artifacts not being accessed, but does not rely on any list to do so.
Examiner respectfully disagrees. Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive. First, applicant’s arguments appear to focus on features not explicitly recited. Specifically, applicant appears to argue that “receiving a list of monitored artifacts” must encompass some specific form receiving such list from an administrator or during configuration. However, nothing in the claim recites or describes how the list is received in such In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant's argument that “receiving” is intended to be an operation of receiving as part of a configuration or user interaction, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Instead, the broadest reasonable interpretation of “receiving” encompasses the general defitnion of  that term, “to come into possession of : ACQUIRE”. See “Receive.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/receive. Accessed 9 Aug. 2021. Thus, all Joshi needs to teach to meet the broadest reasonable interpretation of the claim is coming into possession of or otherwise acquiring a list of monitored artifacts. Then this is explicitly what Joshi does as was cited in the previous rejections. Joshi as in [0007] and [0018]-[0019] teaches monitoring a list of files in the overlay. This includes as in [0026]-[0029] determining the list of monitored files as all files stored in the overlay by enumerating through FBWF API functions to get the list. This list also encompasses determining that the monitored artifact is actually in the overlay as well, but that does not change that the list of artifacts is actually received as well as part of that determination. Nothing in the claim limitations requires that the received list of monitored 
Moreover, the received list of monitored artifacts could also be interpreted as the exclusion list as is inherent as part of the Windows FBWF API in Joshi at [0018]-[0019] and [0026]-[0029]. Inherent in the windows FBWF API there is a configured (i.e. received) list of files/artifacts that are excluded and thus will redirect to the overlay, as is part of the Windows FBWF APIs for configuration. That list can also be monitored, such that the operations in Joshi as in [0026]-[0029] are to determine the list of monitored files (i.e. excluded files) that are actually stored in the overlay. See for instance the attached NPL explaining the Windows Embedded FBWF configuration, components, and APIs. The instant claim limitations are broadly recited and both interpretations of Joshi’s disclosure teach the claimed limitation. Nothing in the claim limitations distinguishes the recited “list” as different from any exclusion list nor as required to be received in some specific fashion. Therefore, Joshi does teach the argued limitation.
Examiner would suggest clarifying how the list is “received” and that it is distinct from any exclusion list and possibly conveys a subset of artifacts that may be selectively moved from the overlay to an overlay cache, without including all artifacts if that is what applicant intends for scope. However, the current claims do not recite that specific scope or construction of the list that is received and as currently drafted is still taught by Joshi.

Regarding claim 11, Applicant argues Joshi does not teach, “detecting that the first I/O request was originated by an application included in the list of excluded applications.” Specifically, applicant explains that Joshi’s exclusion list does not appear to be application based, but is file-based and Joshi 
Applicant’s arguments, see Remarks page 7, filed 7/7/2021, with respect to the rejection(s) of claim(s) 11-17 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant’s arguments are convincing that Joshi as previously cited does not have an originating application exclusion list. While Joshi as in for instance [0038] does determine that an I/O request comes from a specific application as, “an application issues I/O request” for a specific target artifact; Applicant’s arguments have convincingly pointed out that the further described filtering by the overlay managing filter and/or write-based filter are focused on exclusion by disk/location target or file/artifact target, but not explicitly the originating application. Applicant has persuasively rebutted the Office position in the previous action that Joshi’s overlay managing filter excluded or redirected I/O request based on the application (i.e. as an application file possibly being an excluded artifact), by explaining the exclusion list as recited in Joshi and pointing out the limitations of such exclusion list as defined in the reference and the explicit originating is of the requests not the target. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 in view of Joshi as cited previously in view of Joshi et al., U.S. Patent Pub. No. 2018/0217996 (Joshi ‘996) directed to application based exclusion lists. To the extent the previous reference is maintained as part of the rejection, it is applied only to teaching limitations not argued by applicant.

Regarding claim 18, Applicant argues Joshi does not teach the overlay is persistent. The word persistent does not appear in Joshi. Joshi instead teaches an overlay that is removed on reboot, not one that is persistent. The action does not distinguish between the claimed overlay and auxiliary overlay.
Examiner respectfully disagrees. Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive. Applicant’s arguments focus on claim 18’s recitation of “persistent” and argues the rejections did not distinguish the overlay from an auxiliary overlay, but this is not a correct analysis of the rejections made or the instant claims. First, the action explicitly noted that Joshi teaches an “overlay 140” equated to the claimed overlay; as well as “an overlay cache 240” equated to the claimed “auxiliary overlay.” Thus, the rejection explicitly mapped both limitations and explained how the “overlay cache” is operating as an auxiliary/secondary overlay from the primary overlay.
Then in regards to the “persistent” aspect, the action explicitly noted as in [0002] the “overlay” can be a “disk cache” (i.e. persistent) or a RAM (i.e. volatile). This includes further that when such is a persistent disk cache, artifacts are selectively passed/moved to be stored in the “overlay cache” to avoid as in [0040]-[0041] exceeding the size threshold of the overlay. Applicant appears to be arguing “persistent” must take some special definition not recited. However, the claim simply broadly recites the overlay “is persistent.” First, all storage is generally ‘persistent’ until erased. Second, since nothing in the claim recites the duration or conditions as to how the overlay is made “persistent” or when such data is erased (or not erased) the limitation is open to the broadest reasonable interpretation. The broadest reasonable interpretation then includes the persistent refers to the storage media type of the cache, such that a “disk” as in Joshi is persistent in comparison to a “RAM”. Disk based storage is generally considered persistent in the computer arts in comparison to memory/ram based storage, due to persistence based on, for instance, power conditions of the storage device. Thus, the “disk cache” based overlay as cited in Joshi is “persistent” under the broadest reasonable interpretation of that term. 

To the extent applicant intends “is persistent” to capture a different patentable scope, Examiner would invite applicant to clarify how the overlay is persistent in view of the auxiliary overlay, reboots, etc. However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., persistent requiring a specific type/timing of persistence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here Joshi is capable of persistent disk storage of the overlay under the broadest reasonable interpretation of “persistent” an applicant’s arguments otherwise appear to be intended use arguments as to when applicant intends overlay to be capable of being erased/discarded, but the specific of any such intended use are not recited, and Joshi’s overlay disk is still persistent as explained. Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "persistent" in claim 18 is a relative term which renders the claim indefinite.  The term "persistent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the computing arts, all storage is generally ‘persistent’ until erased. Moreover, the term has been used in varying scopes over time. For instance, traditional disk storage and more recent flash-based type storage have been considered “persistent” as opposed to memory and RAM type storages, due to power-off storage conditions. However, the use of term “persistent” in the claim here is not clear, not clear in light of the specification, and is relative in light of the usage in the computer arts. Applicant’s specification as in [0009] notes that even what is called a “persistent overlay” still has “updates discarded”. Thus, the “persistence” appears relative to certain conditions or certain how the overlay is “persistent” or when elements are discarded/removed from such “persistent” overlay as applicant intends.
Dependent claims 19-20 inherit the same rejection as in claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) over Joshi et al., U.S. Patent Pub. No. 2018/0217940, published 8/2/2018 (hereinafter Joshi).

Regarding claim 1, Joshi teaches:
A method, implemented by an overlay optimizer, for enhancing functionality of a write filter by employing an auxiliary overlay, the method comprising: (See Joshi Abstract, [0008] and [0010] as well as Figs. 2 and 5 wherein invention is implemented as a method for enhancing write filters, including as in Fig. 2 employing a second/auxiliary overlay as shown by overlays 140 and 240 managed by “overlay-managing” component which is an overlay optimizer).
receiving a list of monitored artifacts; (See Joshi [0007], [0018]-[0019], [0026], [0028], [0030]-[0031], and [0040] wherein overlay-managing component monitors and tracks artifacts in overlay and creates a list of labeled (i.e. specific monitored) artifacts for freeing up space in overlay. Such also includes the exclusion list of artifacts of the Windows FBWF).
detecting that consumption of an overlay of the write filter has exceeded a threshold; (See Joshi as in [0005]-[0006] overlay has maximum size and as in [0040] detects that “size of overlay” of the write filter “has reached some defined threshold” where reaching such threshold indicates exceeding at least the point just lower than such threshold).
in response to the detection, determining that one or more of the monitored artifacts is cached in the overlay; and (See Joshi [0040] based on detecting threshold determines to “commence moving artifacts” from the overlay 140 to auxiliary overlay cache 240. See further [0019], [0026]-[0027], and [0031] and note operations are based on FBWB excluded list artifacts and determining if in overlay).
moving the one or more monitored artifacts from the overlay to the auxiliary overlay. (See Joshi [009]-[0010], [0019]-[0020], [0031] wherein the monitored/determined artifacts are moved from the overlay to the auxiliary overlay cache to free space in the overlay).

Regarding claim 2, Joshi as applied above to claim 1 further teaches:
The method of claim 1, further comprising: in conjunction with a subsequent reboot, removing the one or more monitored artifacts from the auxiliary overlay. (See Joshi [0041] wherein as part of subsequent reboot discards all artifacts in auxiliary overlay cache).

Regarding claim 5, Joshi as applied above to claim 1 further teaches:
The method of claim 1, wherein the overlay optimizer comprises a file system filter driver that is loaded above the write filter and a service that sends the list of monitored artifacts to the file system filter driver to enable the file system filter driver to move the one or more monitored artifacts from the overlay to the auxiliary overlay. (See Joshi Figs. 2 and 3 as well as [0009], [0022], [0026]-[0027], and [0032] wherein overlay managing filter acts as file system filter driver that is loaded above the write filter and a service that monitors and sends as in [0040] labeled/monitored artifacts to move from overlay to auxiliary overlay cache).

Regarding claim 6, Joshi as applied above to claim 5 further teaches:
The method of claim 5, further comprising: detecting, by the service, that the auxiliary overlay is volatile; (See Joshi [0002], [0019], [0040]-[0041] wherein auxiliary overlay cache is indicated as volatile as a cache and as stored in memory and/or disk but removed on reboot).
and removing the one or more monitored artifacts from the auxiliary overlay. (See Joshi [0041] wherein as part of subsequent reboot discards all artifacts in auxiliary overlay cache including monitored artifacts).

Regarding claim 7, Joshi as applied above to claim 1 further teaches:
The method of claim 1, wherein the overlay optimizer comprises a registry filter driver that is loaded above the write filter and a service that sends the list of monitored artifacts to the registry filter driver to enable the registry filter driver to move the one or more monitored artifacts from the overlay to the auxiliary overlay. (See Joshi Figs. 2 and 3 as well as [0009], [0018], [0022], [0026]-[0027], and [0032] wherein overlay managing filter acts as registry filter driver as in [0018] that is loaded above the write filter and a service that monitors and sends as in [0040] labeled/monitored artifacts to move from overlay to auxiliary overlay cache).

Regarding claim 8, Joshi as applied above to claim 1 further teaches:
The method of claim 1, further comprising: receiving a list of excluded applications; (See Joshi [0020], [0031], [0031], [0033], and [0038]-[0039] wherein there is a list of excluded applications on the exclusion list).
receiving a first I/O request; (See Joshi [0035]-[0039] wherein a first (or other) I/O request is received).
detecting that the first I/O request was originated by an application included in the list of excluded applications; and (See Joshi [0033]-[0035] and [0037]-[0039] wherein application is determined as on exclusion list).
allowing the first I/O request to be passed to the write filter. (See Joshi [0022], [0033], and [0035]-[0039] wherein request is passed by overlay managing filter to write filter).

Regarding claim 9, Joshi as applied above to claim 8 further teaches:
The method of claim 8, further comprising: receiving a second I/O request; (See Joshi [0010], [0035]-[0039] wherein a second (or other) I/O request is received).
detecting that the second I/O request was originated by an application not included in the list of excluded applications; and (See Joshi [0033]-[0035] and [0037]-[0039] wherein application is determined as not on the exclusion list).
redirecting the second I/O request to the auxiliary overlay. (See Joshi [0010], [0019], [0022]-[0023], [0033], and [0035]-[0040] wherein request is processed by overlay managing filter and redirected to auxiliary cache overlay).

Regarding claim 10, Joshi as applied above to claim 9 further teaches:
The method of claim 9, further comprising: discarding the auxiliary overlay. (See Joshi [0041] wherein discards all artifacts in auxiliary overlay cache).

Regarding claim 18, Joshi further teaches:
One or more computer storage media storing computer executable instructions which when executed on a user device that includes a write filter implement an overlay optimizer that employs an auxiliary overlay to enhance functionality of the write filter by performing the following: (See Joshi [0002], [0009], [0047]-[0048] wherein the invention is implemented on a computer readable storage medium for as in Abstract, [0008] and [0010] as well as Figs. 2 and 5 enhancing write filters, including as in Fig. 2 employing a second/auxiliary overlay as shown by overlays 140 and 240 managed by “overlay-managing” component which is an overlay optimizer. Examiner notes the claims “computer storage media” is defined in the specification as explicitly excluding any transmission medium or signals, and thus does not include or represent a signal per se).
in response to detecting that an overlay of the write filter is persistent, selectively causing artifacts to be stored in an auxiliary overlay; and (See Joshi [0002], [0019], [0040]-[0041] wherein overlay 140 is indicated as part of persistent disk as a cache and the stores certain artifacts by moving in the auxiliary cache overlay 240).
discarding the auxiliary overlay as part of a subsequent reboot. (See Joshi [0041] wherein as part of subsequent reboot discards all artifacts in auxiliary overlay cache).

Regarding claim 19, Joshi as applied above to claim 18 further teaches:
The computer storage media of claim 18, wherein selectively causing artifacts to be stored in an auxiliary overlay comprises one or more of: moving monitored artifacts from an overlay of the write filter to the auxiliary overlay upon detecting that consumption of the overlay has reached a threshold; or redirecting I/O requests to the auxiliary overlay upon detecting that the I/O requests were originated by a non-excluded application. detecting that consumption of an overlay of the write filter has exceeded a threshold; (Note this is an alternative limitation and then see Joshi as in [0005]-[0006] overlay has maximum size and as in [0040] detects that “size of overlay” of the write filter “has reached some defined threshold” and as in [0040] based on detecting threshold determines to “commence moving artifacts” from the overlay 140 to auxiliary overlay cache 240. See further [0019], [0026]-[0027], and [0031]).

Regarding claim 20, Joshi as applied above to claim 18 further teaches:
 The computer storage media of claim 18, wherein the artifacts include files and registry entries. (See Joshi [0018] artifact encompasses “files, directories, and registry entries”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Joshi et al., U.S. Patent Pub. No. 2018/0217996 (hereinafter Joshi ‘996).

Regarding claim 11, Joshi n the analogous art of managing space in overlays by moving files to an auxiliary cache overlay further teaches:
A method, implemented by an overlay optimizer, for enhancing functionality of a write filter by employing an auxiliary overlay, the method comprising: (See Joshi Abstract, [0008] and [0010] as well as Figs. 2 and 5 wherein invention is implemented as a method for enhancing write filters, including as in Fig. 2 employing a second/auxiliary overlay as shown by overlays 140 and 240 managed by “overlay-managing” component which is an overlay optimizer).
receiving a first I/O request; (See Joshi [0035]-[0039] wherein a first (or other) I/O request is received).
detecting that the first I/O request was originated by an application… (See Joshi [0033]-[0035] and [0037]-[0039], particularly [0038] wherein application is determined for I/O request and IRP generally, including any first, second, or other request this is always performed by the components in Joshi).
allowing the first I/O request to be passed to the write filter; (See Joshi [0007], [0022], [0033], and [0035]-[0039], and [0041] wherein request is passed by overlay managing filter to write filter. Note that the claim is not clear or explicit that the “allowing” is based on the application exclusion list nor the detection of the originating application. The limitation simply states that the I/O request is allowed to pass to the write filer, without any explicit connection to that detecting operation and thus Joshi still teaches the limitation).
receiving a second I/O request; (See Joshi [0010], [0035]-[0039] wherein a second (or other) I/O request is received).
detecting that the second I/O request was originated by an application … (See Joshi [0033]-[0035] and [0037]-[0039], particularly [0038] wherein application is determined for I/O request and IRP generally, including any first, second, or other request).
redirecting the second I/O request to the auxiliary overlay. (See Joshi [0010], [0019], [0022]-[0023], [0033], and [0035]-[0040] wherein request is processed by overlay managing filter and redirected to auxiliary cache overlay. Note that the claim is not clear or explicit that the “redirecting” is based on the application exclusion list nor the detection of the originating application. The limitation simply states that the I/O request is redirected after such, without any explicit connection to those detecting operations and thus Joshi still teaches the limitation).
Joshi does not explicitly teach:
receiving a list of excluded applications;
detecting that the first I/O request was originated by an application included in the list of excluded applications;
detecting that the second I/O request was originated by an application not included in the list of excluded applications; and
However, Joshi ‘996 in the analogous art of policy-based filtering for overlays by originating application teaches:
Joshi does not explicitly teach:
receiving a list of excluded applications; (See Joshi ‘996 Fig. 3 and [0009], [0022]-[0024] as well as [[0031]-[0033] wherein the policy-based filter as described includes a list that defines “which applications” are allowed/excluded from I/O requests targeting a overlay filter stack).
detecting that the first I/O request was originated by an application included in the list of excluded applications; (See Joshi ‘996 [0009], [0022]-[0024], [0028], and [0031]-[0033] wherein for each I/O request, the policy-based filter determines whether the particular originating application of the request is allowed/excluded and when excluded (i.e. allowed) passed on to write-based filter as in [0032]. Note as above, the allowing limitation is not directly tied to this detection and further this specific policy-based filter may be implemented as the overlay managing filter component in Joshi which contains a filtering that would be connected/implemented with this policy-based application filter and passed therein down the stack to the file-based write filter).
detecting that the second I/O request was originated by an application not included in the list of excluded applications; and (See Joshi ‘996 [0009], [0022]-[0024], [0028], and [0031]-[0033] wherein for each I/O request, the policy-based filter determines whether the particular originating application of the request is not allowed/ not excluded and when not excluded (i.e. not allowed) blocked from pass-through to actual disk. Note as above, the redirecting limitation is not directly tied to this detection and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joshi ‘996 with the teachings of Joshi. One having ordinary skill in the art would have been motivated to combine the policy-based application filtering for overlay I/O requests as in Joshi ‘996 with the overlay and auxiliary cache overlay to manage free space in the overlay in order to provide a specific intermediary filtering as part of the overlay managing  write filter based on requesting application that prevents and protects against malicious applications from modifying critical data this reduces load/targets that must be processed by the write-based filter and provides further granularity of protection beyond simple wholesale protections of a file/disk. See Joshi ‘996 [0022]-[0024] and [0037].

Regarding claim 12, Joshi in view of Joshi ‘996 as applied above to claim 11 further teaches:
The method of claim 11, further comprising: discarding the auxiliary overlay. (See Joshi [0041] wherein discards all artifacts in auxiliary overlay cache). 

Regarding claim 13, Joshi in view of Joshi ‘996 as applied above to claim 12 further teaches:
The method of claim 12, wherein the overlay optimizer comprises a file system filter driver that is loaded above the write filter and a service that sends the list of excluded applications to the file system filter driver. (See Joshi Figs. 2 and 3 as well as [0009], [0022], [0026]-[0027], and [0032] wherein overlay managing filter acts as file system filter driver that is loaded above the write filter and a service that monitors and sends as in [0040] labeled/monitored artifacts to move from overlay to auxiliary overlay cache. See further Joshi ‘996 application exclusion list sent to such policy-based filter 

Regarding claim 15, Joshi in view of Joshi ‘996 as applied above to claim 11 further teaches:
 The method of claim 11, wherein the overlay optimizer comprises a registry filter driver that is loaded above the write filter and a service that sends the list of excluded applications to the registry filter driver, and wherein the first and second I/O requests are registry operations. (See Joshi Figs. 2 and 3 as well as [0009], [0018], [0022], [0026]-[0027], and [0032] wherein overlay managing filter acts as registry filter driver as in [0018] that is loaded above the write filter and a service that monitors and sends as in [0040] labeled/monitored artifacts to move from overlay to auxiliary overlay cache. See further Joshi ‘996 application exclusion list sent to such policy-based filter (i.e. as part of overlay managing filter) that is above write filter as in Fig. 3 and [0022]-[0024] and [0034] by service as configured).

Regarding claim 16, Joshi in view of Joshi ‘996 as applied above to claim 11 further teaches:
The method of claim 11, further comprising: receiving a list of monitored artifacts; (See Joshi [0007], [0018]-[0019], [0026], [0028], [0030]-[0031], and [0040] wherein overly-managing component monitors and tracks artifacts in overlay and creates a list of labeled (i.e. specific monitored) artifacts for freeing up space in overlay).
detecting that consumption of an overlay of the write filter has exceeded a threshold; (See Joshi as in [0005]-[0006] overlay has maximum size and as in [0040] detects that “size of overlay” of the write filter “has reached some defined threshold” where reaching such threshold indicates exceeding at least the point just lower than such threshold).
in response to the detection, determining that one or more of the monitored artifacts is cached in the overlay; and (See Joshi [0040] based on detecting threshold determines to “commence moving artifacts” from the overlay 140 to auxiliary overlay cache 240. See further [0019], [0026]-[0027], and [0031]).
moving the one or more monitored artifacts from the overlay to the auxiliary overlay. (See Joshi [009]-[0010], [0019]-[0020], [0031] wherein the monitored/determined artifacts are moved from the overlay to the auxiliary overlay cache to free space in the overlay).

Regarding claim 17, Joshi in view of Joshi ‘996 as applied above to claim 16 further teaches:
The method of claim 16, further comprising: discarding the auxiliary overlay during a subsequent reboot. (See Joshi [0041] wherein as part of subsequent reboot discards all artifacts in auxiliary overlay cache).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Page, U.S. Patent Pub. No. 2005/0044548 (hereinafter Page).

Regarding claim 3, Joshi in the analogous art of managing space in overlays by moving files to an auxiliary cache overlay as applied above to claim 2 further teaches:
The method of claim 2, wherein the overlay is persistent and wherein removing the one or more monitored artifacts from the auxiliary overlay …  (See Joshi [0002] wherein overlay is persistent (i.e. disk as opposed to ram) and as in [0041] monitored artifacts are removed from the auxiliary overlay cache).
Joshi does not explicitly teach:
wherein removing the one or more monitored artifacts from the auxiliary overlay] comprises formatting a partition on which the auxiliary overlay is implemented.
However, Page in the analogous art of managing overlays teaches:
[wherein removing the one or more monitored artifacts from the auxiliary overlay] comprises formatting a partition on which the auxiliary overlay is implemented. (See Page [0026] overlay partition is formatted to reset/discard any previous data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Page with the teachings of Joshi. One having ordinary skill in the art would have been motivated to combine the discarding of overlay data by formatting a partition as in Page with the overlay and auxiliary cache overlay to manage free space in the overlay in order to efficiently image and discard data in overlay by using formatting. See Page [0008] and formatting not only discards data but check for bad sector or overwrite data with zeros.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Kaushik et al., U.S. Patent Pub. No. 2018/0225054, published 8/9/2018 (hereinafter Kaushik).

Regarding claim 4, Joshi in the analogous art of managing space in overlays by moving files to an auxiliary cache overlay as applied above to claim 2 further teaches:
The method of claim 2, wherein the overlay is volatile, and wherein removing the one or more monitored artifacts from the auxiliary overlay …  (See Joshi [0002] wherein overlay is volatile (i.e. ram as opposed to disk) and as in [0041] monitored artifacts are removed from the auxiliary overlay cache).
Joshi does not explicitly teach:
wherein removing the one or more monitored artifacts from the auxiliary overlay] comprises moving the one or more monitored artifacts to the overlay.
However, Kaushik in the analogous art of managing overlay space with dynamic sizing and volatile overlays teaches:
[wherein removing the one or more monitored artifacts from the auxiliary overlay] comprises moving the one or more monitored artifacts to the overlay. (See Kaushik [0046]-[0048] and [0050]-[0052] wherein data is removed from disk overlay portion (i.e. equivalent to auxiliary overlay cache) by moving the artifacts in such to the volatile RAM overlay portion (i.e. equivalent to the volatile overlay). See further [0021], [0024] describing overlay portions and volatile aspects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaushik with the teachings of Joshi. One having ordinary skill in the art would have been motivated to combine the discarding of overlay data by moving the data back to the volatile overlay RAM to manage space as in Kaushik with the overlay and auxiliary cache overlay to manage free space in the overlay in order to efficiently image and discard data in overlay and increase the efficiency of the protected volume. See Kaushik [0052].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Joshi ‘996 and further in view of Page, U.S. Patent Pub. No. 2005/0044548 (hereinafter Page).

Regarding claim 14, Joshi in view of Joshi ‘996 as applied above to claim 13 further teaches:
The method of claim 13, wherein the service discards the auxiliary overlay … (See Joshi [0041] monitored artifacts are removed and discarded from the auxiliary overlay cache).
Joshi in view of Joshi ‘996 does not explicitly teach:
by formatting a partition on which the auxiliary overlay is implemented.

by formatting a partition on which the auxiliary overlay is implemented. (See Page [0026] overlay partition is formatted to reset/discard any previous data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Page with the teachings of Joshi and Joshi ‘996. One having ordinary skill in the art would have been motivated to combine the discarding of overlay data by formatting a partition as in Page with the e policy-based application filtering for overlay I/O requests as in Joshi ‘996 and the overlay and auxiliary cache overlay to manage free space in the overlay in order to efficiently image and discard data in overlay by using formatting. See Page [0008] and formatting not only discards data but check for bad sector or overwrite data with zeros.

Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2018/0217996

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        8/9/2021